UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-1430


DR. PEPI SCHAFLER,

                      Plaintiff – Appellant,

          v.



SCOTT D. FIELD, Esq.; KENNETH OESTREICHER, Esq.; REZNICK,
FEDDER & SILVERMAN; WHITEFORD, TAYLOR & PRESTON; DENNIS D.
DAVIS, Esq.; RICHARD J. SPEAR, Esq.; GOLDBERG, STINNET et
al,

                      Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.     Peter J. Messitte, Senior District
Judge. (8:12-cv-00715-PJM)


Submitted:   July 26, 2012                 Decided: August 1, 2012


Before MOTZ, DAVIS, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Pepi Schafler, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Pepi       Schafler    appeals   the    district    court’s      order

dismissing her complaint alleging civil conspiracy.                      We have

reviewed the record and find no reversible error.                 Accordingly,

we   affirm     for    the   reasons   stated     by   the    district     court.

Schafler v. Field, No. 8:12-cv-00715-PJM (D. Md. Mar. 20, 2012).

We   dispense    with    oral    argument   because    the   facts   and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                         AFFIRMED




                                       2